DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 05/03/2022 to the Office Action mailed on 01/03/2022 is acknowledged.
Claim Status
Claims 1, 2, 4-7, 18, 20, 44 and 45 are pending. 
Claims 1 and 2 are currently amended.
Claims 8, 11, 13, 14, 16, 17, 19, and 21-43 were previously canceled and claims 3, 9, 10, 12, and 15 are canceled.
Claims 1, 2, 4-7, 18, 20, 44 and 45 have been examined.
Claims 1, 2, 4-7, 18, 20, 44 and 45 are rejected.

Priority
	Priority to 371 PCT/EP2015/069334 filed on 08/24/2015, which claims priority to European patent application 14382324.3 filed on 08/22/2014 are acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 3, 9, 10, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Hamadeh et al. ( Human Natural Anti-Gal IgG Regulates Alternative Complement Pathway Activation on Bacterial Surfaces, Published 04/1992) in view of Katopodis e al. (Removal of anti-Galα1,3Gal xenoantibodies with an injectable polymer, Published 12/2002) as evidenced by Adamson et al. (Prolonged outbreak of Serratia marcescens in Tartu University Hospital: a case–control study, Published 2012) is moot since the claims are canceled.
The rejection of claims  1-7, 9, 10, 12, 15, 18, 20 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh et al. ( Human Natural Anti-Gal IgG Regulates Alternative Complement Pathway Activation on Bacterial Surfaces, Published 04/1992) in view of Katopodis e al. (Removal of anti-Galα1,3Gal xenoantibodies with an injectable polymer, Published 12/2002) as evidenced by Adamson et al. (Prolonged outbreak of Serratia marcescens in Tartu University Hospital: a case–control study, Published 2012) is withdrawn in view of the amendments.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claims 3, 9, 10, 12, and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for treating a subject having or at risk of developing a disease caused by an infection of bacteria of the gastrointestinal tract wherein the bacteria is E. coli, does not reasonably provide enablement for any other bacteria of the gastrointestinal tract is moot since the claims are canceled.
The rejection of claims 1, 2, 4-7, 18, 20, 44 and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for treating a subject having or at risk of developing a disease caused by an infection of bacteria of the gastrointestinal tract wherein the bacteria is E. coli, does not reasonably provide enablement for any other bacteria of the gastrointestinal tract is withdrawn in view of the amendments.  

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1, 2, 4-7, 18, 20, 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pérez Cruz (Estudio de inmunomodulación xenogénica y sus posibles apllcaciones biomédicas, Published 09/25/2012).
The claims are directed to a process of treating a subject at risk of developing a disease caused by polymicrobial infection of enteric bacteria of the gastrointestinal tract comprising administering to the subject a composition comprising GAS914 by subcutaneous injection. 
Pérez Cruz teaches “The CLP model is one of the most used in sepsis research (Hubbard et al., 2005). Compared to other models, it is the one that possibly best reflects the complexity of sepsis in humans. CLP combines three insults: tissue trauma from laparotomy, necrosis caused by ligation of the cecum, and infection from leaking microbial flora to the peritoneum. The latter results in peritonitis followed by translocation of enteric bacteria into the blood, which activates inflammatory mechanisms and anti-inflammatories and eventually leads to septic shock. One of the advantages of the CLP is that pathogens originate from the host, which mimics one of the most common causes of sepsis in humans, sepsis due to Enterobacteriaceae” (page 52, paragraph 2). “The investigation of bacteremia at 48 h after CLP in the rats that did not die of sepsis, using standardized culture methods, showed the isolation
of Gram negative (Escherichia coli) and Gram positive (Enterococcus faecalis) bacteria, in 33% of the animals studied (Table 12). In addition, some cultures were carried out on controls, with blood taken before the CLP that demonstrated the absence of enterobacteria in the blood of these same animals” (page 112, section 2.2.5). “[P]olymicrobial sepsis causing CLP is associated with a preponderance of Gram-negative organisms, as occurred in our control group (Ravindranath et al., 2007)” (page 142, paragraph 2). CLP was preformed 3 days after starting treatment with the GAS914 molecule according to scheme 4 (page 85, section 3.2). Scheme 4: “The treated animals were injected with 350 μl of GAS914 (10 mg/kg) subcutaneously, while the control group received PBS” (page 86, section 3.3). “In the CLP sepsis model in these mice, inhibition of anti-GAL antibodies with GAS914 prior to CLP leads to increased survival after sepsis. However, inhibition of anti-GAL antibodies with GAS914 from 12 h after CLP does not improve survival from sepsis” (page 9, paragraph 3). With regard to the limitations “improved bactericidal activity in the serum”, “removal of anti-Gal antibodies”, and “reducing the presence of bacteria in the blood” is inherent to the method and composition taught by Pérez Cruz, since there is no distinction between the method steps and composition of the instant claims and the prior art claims. Therefore, the method steps and composition of the prior art would necessarily possess the properties of the instant claims. For the foregoing reasons the instant claims are anticipated by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617